DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, WO2004/083780 in view of Wenger, CH207554.
Ikeda discloses a magnetism sensor equipped timepiece comprising: 
a case including a built-in magnetism sensor (X, Y); and
a band (24) for the timepiece.

Wenger discloses spring rods are each formed of a pipe (12), a pin (9), and a spring (14), the pipes and the pins are each made of a non-magnetic material, and the springs are made of a non-magnetic material having elasticity (provided translation indicates non-magnetic materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the watch band of Ikeda to use the spring attachment taught by Wenger.  This would allow the user to easily change bands and the non-magnetic spring rods would prevent interference with the magnetic sensors, therefore improving the accuracy of the device.
Regarding claim 4, the band has end pieces (loop 19) made of non-magnetic material and the end pieces are attached to the bows of the case via the spring rods.
Regarding claim 5, the spring rods are each covered with a cover member made of a non-magnetic material, and the band is a drawing passthrough band (19) made of a non-metal material.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Wenger in view of Fukushima, US 6,406,177.
Regarding claim 2, Ikeda and Wenger do not explicitly disclose a titanium based material.  Regarding claim 3, they do not explicitly disclose a cobalt-nickel alloy.
Fukushima discloses a titanium based material and a cobalt nickel alloy (col. 4 lines 30-35, or see Table 1).
In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Wenger in view of Yoshifumi, JP 2003/111604.
Ikeda discloses a magnetism sensor equipped timepiece comprising: a case including a built-in magnetism sensor (X, Y); a non-metal band (24) connected to bows of the case (Fig 1).
Ikeda does not explicitly disclose metal pipes or pins.
Wenger discloses metal pipes (12) each attached to the band and having an inner surface with a stepped portion; pins (9) inserted into through holes formed in the bows and into the pipes wherein the pipes and the pins are each made of a non-magnetic material (non magnetic phosphorous bronze).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the watch band of Ikeda to use the spring attachment taught by Wenger.  This would allow the user to easily change bands and the non-magnetic spring rods would prevent interference with the magnetic sensors, therefore improving the accuracy of the device.
Ikeda does not explicitly disclose C rings.
Yoshifumi discloses C rings (C-type [0009]) made of non-magnetic material having elasticity (titanium [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the watch band of Ikeda to use the C-type shape taught by Yoshifumi for the reason that Yoshifumi teaches allows easy adjustment without special tools.  Further it would have been obvious to use a well known alternative method of attaching the band and the simple substitution of a c ring would have yielded predictable results.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Wenger and Yoshifumi, in view of Fukushima.

Regarding claim 7, Ikeda and Wenger and Yoshifumi do not explicitly disclose a titanium based material.  Regarding claim 8, they do not explicitly disclose a cobalt-nickel alloy.
Fukushima discloses a titanium based material and a cobalt nickel alloy (col. 4 lines 30-35, or see Table 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pins and springs taught by Wenger to be made of titanium or cobalt-nickel alloy, respectively, for the purpose of taking advantage of the super elasticity of the material as taught by Fukushima and since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Wenger and Yoshifumi, in view of Le Gall, CH 705240.
Ikeda discloses the case includes a case main body including the built in magnetism sensor but does not explicitly disclose movable bows.
Le Gall discloses movable bows linked to the case main body, and the band is connected to the movable bows via the pins (see Figures 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment mechanism of Ikeda to be removable like that taught by Le Gall for the purpose of interchangeability or substitution. Further it would have been obvious to replace bows based on materials or appearance for the desired functionality or aesthetics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844          

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833